J-A02009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

NIKHIL S. GOKLANEY

                            Appellant                   No. 743 MDA 2015


                 Appeal from the Order Entered March 23, 2015
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0006369-2014


BEFORE: PANELLA, J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                                 FILED MAY 03, 2016

        Appellant, Nikhil S. Goklaney, appeals pro se from the order entered

March 23, 2015 in the Court of Common Pleas of Dauphin County. Because

we conclude that the order is not final and/or appealable, we quash.

        A detailed description of the facts and procedural history of this case is

unnecessary to our disposition of Appellant’s appeal. Appellant was charged

with one count of harassment, 18 Pa.C.S.A. § 2709(a)(7). Appellant’s court-

appointed counsel, Valarie Potell, Esquire, filed a petition to withdraw as

counsel for Appellant. Following a hearing, the trial court determined that

Appellant was not financially eligible for legal representation from the

Dauphin County Public Defender’s Office and granted counsel permission to

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A02009-16



withdraw. The court’s order, entered March 23, 2015, further barred

Appellant from contacting the Dauphin County Public Defender’s office and

directed that he be excluded from entering the Dauphin County Clerk of

Court’s Office. The court directed that all future discovery requests were to

be directed to the District Attorney’s Office. Appellant filed a timely appeal.

      For the reasons that follow, we sua sponte conclude that this order is

not final and/or appealable. See Commonwealth v. Baio, 898 A.2d 1095,

1098 (Pa. Super. 2006) (stating that the appealability of an order implicates

the jurisdiction of this Court and may be addressed sua sponte). Our

Supreme Court has explained that this Court only has jurisdiction over

appeals taken from final orders. See Commonwealth v. Garcia, 43 A.3d

470, 477 (Pa. 2012). Rule 341(b) of our Rules of Appellate Procedure

defines a final order as any order that:

      (1)   disposes of all claims and of all parties; or

      (2)   is expressly defined as a final order by statute; or

      (3)   is entered as a final order pursuant to subdivision (c) of
            this rule.

      Here, the trial court’s March 23, 2015 order did not dispose of all

claims because Appellant’s harassment charge has yet to be adjudicated.

Therefore, that order is decidedly interlocutory. We acknowledge, however,

that we may consider interlocutory appeals in certain circumstances.

Pursuant to Pa.R.A.P. 313, an “appeal may be taken as of right from a

collateral order of an administrative agency or lower court.” Pa.R.A.P.



                                      -2-
J-A02009-16



313(a). Rule 313 defines a collateral order as an order “separable from and

collateral to the main cause of action where the right involved is too

important to be denied review and the question presented is such that if

review is postponed until final judgment in the case, the claim will be

irreparably lost.” Pa.R.A.P. 313(b). “We construe the collateral order

doctrine narrowly so as to avoid ‘piecemeal determinations' and protracted

litigation.” Commonwealth v. Blystone, 119 A.3d 306, 312 (Pa. 2015)

(some internal quotes and citation omitted).

      As previously noted, the March 23, 2015 order accomplished three

things. First, it granted Appellant’s court-appointed counsel permission to

withdraw her representation. Second, it prohibited Appellant from contacting

the Dauphin County Public Defender’s Office. Third, the order barred

Appellant from entry to the Dauphin County Clerk of Court’s Office.

Assuming, arguendo, that the first two elements of the collateral order

doctrine are met, Appellant’s claim cannot satisfy the third element that the

claim will be irreparably lost if review is postponed until final judgment. With

respect to the third element, this Court has explained that

      [t]o satisfy this element, an issue must actually be lost if review
      is postponed. Orders that make a trial inconvenient for one party
      or introduce potential inefficiencies, including post-trial appeals
      of orders and subsequent retrials, are not considered as
      irreparably lost. An interest or issue must actually disappear due
      to the processes of trial.

Commonwealth v. Sabula, 46 A.3d 1287, 1293 (Pa. Super. 2012) (citation

omitted).


                                     -3-
J-A02009-16



      Our Supreme Court has held that an order denying defense counsel’s

request to withdraw in a collateral proceeding is not immediately appealable

under the collateral order doctrine. See Commonwealth v. Wells, 719

A.2d 729 (Pa. 1998). The Court reasoned that the third prong of the

collateral order test was not satisfied “since Appellant’s claimed right [to

conflict-free counsel] would not be irreparably lost if review of the order

were postponed until final judgment[.]” Id., at 731.

      We find this rational applies equally to the present case. Appellant’s

claim that he has a right to court-appointed counsel will not be irretrievably

lost if he waits until a final judgment is rendered on the harassment charge

to file an appeal of the court’s decision to grant counsel’s petition to

withdraw. Likewise, Appellant can wait until after a final judgment is

rendered to challenge the court’s decision to bar him from entering the clerk

of court’s office and from contacting the office of the public defender.

Alternatively, should Appellant be acquitted of the harassment charge, his

claims would be rendered moot. Since Appellant’s claims would not be

irretrievably lost if review of the order is postponed until final judgment, the

March 23, 2015 order is not appealable under the collateral order doctrine.

Therefore, Appellant’s appeal is interlocutory and we lack jurisdiction.




                                     -4-
J-A02009-16



      Appeal quashed. Motion for appointment of counsel is denied. Motion

for remand is denied. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2016




                                     -5-